Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Response to Amendment
In the amendment filed 05/16/2022, the following has occurred: claims 1, 11, and 16 have been amended.  Now, claims 1-20 remain pending.
The previous rejections of claims 1-20 under 35 U.S.C. 101 for being directed to an abstract idea without significantly more is withdrawn based on the amendments to the claims.

Claim Interpretation
Claims 16-20 are directed to a “computer program product” comprising “a computer-readable storage medium…”  The specification states “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” (see paragraph 0054).  The examiner understands this passage of the specification as explicitly limiting the scope the of the claimed “computer-readable storage medium” to exclude all forms of transitory media. Based on this limiting definition, claims 16-20 fall within at least one of the four categories of patent-eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp, US Patent No. 10,770,180 in view of Kodish-Wachs, US Patent No. 11,062,704.
As per claim 1, Kemp teaches a method comprising: identifying a main content portion of a written record (see column 3, lines 1-7; identifying a clinical note, which is text generated by a clinician); extracting the main content portion from the written record (see column 3, lines 1-7; the feature type of the clinical note is encompassed by the main content portion); dividing the main content portion into sections according to a pre-defined set of sections (see column 3, lines 1-7; each observation of the feature type that includes a respective sequence of text tokens); identifying a section type, of a pre-defined set of section types, to assign at least a first section of the main content portion to (see column 3, lines 7-11; each feature type is represented by a text sequence generated from clinician note raw text), comprising: generating at least one word vector based on the first section of the main content portion (see column 5, lines 36-37; a text sequence of the clinical note is a sequence of text tokens described as words; column 3, lines 36-40 describe token embeddings as vectors); generating at least one sentence vector based at least in part on the at least one word vector and word embedding (see column 5, lines 36-37; a sequence of words, noted above being described as vectors, is representative of a text sentence); and assigning the section type to the first section of the main content portion by processing the at least one sentence vector and additional vectors using a neural network (see column 5, lines 48-52; the section types are assigned by processing the observation embeddings via generation of embeddings for the text tokens through a neural network), wherein: the trained neural network comprises a bidirectional long short-term (Bi-LSTM) model (see column 5, lines 62-65, the clinical note embedding LSTM neural network is a bi-directional LSTM neural network); and the trained neural network is trained to categorize the generated sentence vector and other generated vectors into a corresponding section type, of the plurality of pre-defined section types (see column 5, lines 55-58; embeddings can be learned jointly with the training of the LSTM neural network); and based on respective contents of the sections, generating a medical record according to a pre-defined template (see column 6, lines 60-64; based on clinical note LSTM processing, predicted health record data is output).
While Kemp describes identifying and extracting clinical data from interactions between a clinician and a patient, Kemp does not explicitly describe that data as including a “doctor-patient conversation.” Kemp also does not explicitly teach generating an entity vector based on at least one medical entity identified in the main content portion and a word embedding using the entity vector in the above processing. 
Kodish-Wachs teaches identifying and extracting content of a written record of a doctor-patient conversation (see column 5, lines 25-27; main content portion is the dialogue data stored in memory from the captured dialogues). Kodish-Wachs further teaches generating an entity vector based on at least one medical entity identified in the main content portion and a word embedding (see column 6, lines 47-52; each dialog segment may be associated with a particular entity) and processing the entity vector using the entity vector using a trained neural network (see column 6, line 53 – column 7, line 3; dialog segments may be parsed to identify a target concept that includes an utterance that is communicated by one entity to another entity based on a weighting scheme which can include a neural network). Since Kemp teaches clinical note data that is recorded by a clinician and processed for adding to a health record of a patient, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to additionally identify and extract doctor-patient conversation data and generating an entity vector in addition to the other clinical data vectors, as disclosed in Kodish-Wachs, within the above described method of Kemp.  One of ordinary skill in the art would have been motivated to further extract this data and generate a corresponding entity vector to improve the processing of multi-party conversation data (see column 1, lines 24-29 of Koldish-Wachs).
As per claim 2, Kemp and Kodish-Wachs teaches the method of claim 1 as described above.  Kemp further teaches receiving the clinical note data in oral form, and using speech recognition, transforming the oral conversation into a written conversation (see column 3, lines 21-16).  As noted above, Kemp does not explicitly describe the clinical note data as including doctor-patient conversation data. Kodish-Wachs further teaches receiving the doctor-patient conversation in oral form, and using speech recognition, transforming the oral conversation into a written conversation (see column 5, lines 40-45 and column 6, lines 33-37; unformatted dialogue data can be processed using a natural language processor to create a transcription of the dialogue data, which is disclosed as including speech recognition). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the doctor-patient conversation data of Kodish-Wachs together with the clinical note data of Kemp for the reasons given above with respect to claim 1.
As per claim 3, Kemp and Kodish-Wachs teaches the method of claim 1 as described above.  Kemp further teaches the pre-defined set of sections of the main portion includes a chief complaint section, a patient information section, and a medical advice section (see column 1, lines 47-50; describes content of the clinical notes including clinical condition (chief complaint), patient histories (patient information), and recommended therapies (medical advice)).
As per claim 4, Kemp and Kodish-Wachs teaches the method of claim 1 as described above.  Kemp further teaches the pre-defined template is one of a hard medical record format or a soft medical record format (see column 2, lines 13-19; a variety of clinical and medical records are disclosed without assuming any particular layout; at least some of these are encompassed by “hard” and some by “soft” in light of the specification which simply defines these formats as different levels of detail in the medical record data).
As per claim 5, Kemp and Kodish-Wachs teaches the method of claim 4 as described above.  Kemp further teaches the pre-defined template is a hard medical record format (see column 2, lines 13-19). Kemp does not explicitly teach identifying values for one or more pre-defined medical entities in one or more of the sections. Kodish-Wachs further teaches the pre-defined template is a hard medical record format, and further comprising identifying values for one or more pre-defined medical entities in one or more of the sections (see column 14, lines 37-42; attributes of the utterances are encompassed by pre-defined medical entities). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the medical entity data of Kodish-Wachs together with the clinical note data of Kemp for the reasons given above with respect to claim 1.
As per claim 6, Kemp and Kodish-Wachs teaches the method of claim 5 as described above.  Kemp does not explicitly teach the medical record includes values for at least one of the pre-defined medical entities.  Kodish-Wachs further teaches the medical record includes values for at least one of the pre-defined medical entities (see column 16, lines 7-13; a doctor’s note with results of the structured dialogue data is encompassed by the medical record including values for the medical entities). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the medical entity data of Kodish-Wachs together with the clinical note data of Kemp for the reasons given above with respect to claim 1.
As per claim 7, Kemp and Kodish-Wachs teaches the method of claim 6 as described above.  Kemp does not explicitly teach the pre-defined medical entities include symptom, diagnosis, drug and patient occupation. Kodish-Wachs further teaches the pre-defined medical entities include symptom, diagnosis, drug and patient occupation (see Figure 4; shows examples of medical entities).  While the patient being a student in school could be considered a patient occupation, to the extent that patient occupation is not explicitly identified as one of the medical entities, this difference is only found in the non-functional, descriptive material of the medical record.  Therefore, this non-functional, descriptive material would not distinguish the claim from the prior art. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the medical entity data of Kodish-Wachs together with the clinical note data of Kemp for the reasons given above with respect to claim 1.
As per claim 8, Kemp and Kodish-Wachs teaches the method of claim 1 as described above.  Kemp does not explicitly teach the doctor-patient conversation includes a plurality of question and answer (QA) pairs. Kodish-Wachs further teaches the doctor-patient conversation includes a plurality of question and answer (QA) pairs (see column 5, lines 19-24). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the doctor-patient conversation data of Kodish-Wachs together with the clinical note data of Kemp for the reasons given above with respect to claim 1.
As per claim 9, Kemp and Kodish-Wachs teaches the method of claim 8 as described above.  Kemp does not explicitly teach dividing the main content portion into sections further comprises assigning each QA pair or other statement to one of the pre-defined set of sections. Kodish-Wachs further teaches dividing the main content portion into sections further comprises assigning each QA pair or other statement to one of the pre-defined set of sections (see column 10, line 64 – column 11, lines 4; questions and responses are linked to identify and extract dialogue segments). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the doctor-patient conversation data of Kodish-Wachs together with the clinical note data of Kemp for the reasons given above with respect to claim 1.
As per claim 10, Kemp and Kodish-Wachs teaches the method of claim 8 as described above.  Kemp does not explicitly teach QA pair assignment. Kodish-Wachs further teaches assigning each QA pair or portion of a QA pair to one of the pre-defined sections further comprises: parsing each QA pair to obtain sentence vectors and entity vectors, and processing the sentence vectors and entity vectors to identify their section type (see column 11, lines 5-27 and Figure 4; phrases within sentences of each party are identified and used to identify the medical entities that are used for generating the structured dialogue data). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the doctor-patient conversation data of Kodish-Wachs together with the clinical note data of Kemp for the reasons given above with respect to claim 1.
Claims 11-20 recite substantially similar system and computer program limitations to method claims 1-10 and, as such, are rejected for similar reasons as set forth above.

Response to Arguments
Applicant’s arguments filed 05/16/2022 are moot in view of the withdrawal of the previous rejections under 35 U.S.C. 101 and the new grounds of rejection under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen, International Publication No. WO 2019/022779, discloses summarizing medical events 	from electronic health records by processing embedded vectors with a LSTM model.
Du, US Patent Publication No. 2022/0075944, discloses extracting entity vectors from doctor-	patient conversation data using a neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626